Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-20; and new claims 21-29 are added in the reply filed on 1/19/2022 is acknowledged.
Applicant’s addition of new claims 23-29 brings requirement for restriction. Specifically, claim 23 has limitations of "wherein portions of the first conductive feature are exposed through a bottom and sidewalls of the first recess, and portions of the second conductive feature are expose through a bottom and sidewalls of the second recess”. These limitations are very different (or not required) from the elected Invention II. 
These inventions were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is deemed proper, and is therefore made FINAL. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 23-29 withdrawn from consideration as being directed 
Claim Status
Claims 10-29 are pending.
Claims 23-29 are withdrawn, non-elected without traverse. 
Claims 1-9 are canceled by Applicant. 
Drawings
The drawings are objected to because the third conductive feature labeled 430 in Fig. 4F should be labeled as 450 not 430 according to the Specification in paragraph [0042].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, it recites the limitation "wherein a depth difference ratio between a depth of the first recess and a depth of the second recess is less than approximately 10%". It is not clear how this percentage of the depth difference ratio is calculated, the denominator in the percentage calculation is not clear. Therefore, this claim is indefinite. For the examination purpose, it is interpreted as “wherein a depth of the first recess and a depth of the second recess similar".
Regarding claim 11-16, they are rejected under 112(b) due to their dependencies of claim 10. 
Regarding claim 17, it recites the limitation "wherein a depth difference ratio between a depth of the first recess and a depth of the second recess is less than approximately 10%". It is not clear how this percentage of the depth difference ratio is calculated, the denominator in the percentage calculation is not clear. Therefore, this claim is indefinite. For the examination purpose, it is interpreted as “wherein a depth of the first recess and a depth of the second recess similar".
Regarding claim 18-22, they are rejected under 112(b) due to their dependencies of claim 17. 
Regarding claim 21, it recites “the third conductive feature and the fourth conductive feature comprise a same material” There is insufficient antecedent basis for this limitation of “the third conductive feature and the fourth conductive feature” in the claim. For the examination purpose, it is interpreted as “wherein the conductive material includes a third conductive feature and a fourth conductive feature, wherein the third conductive feature and the fourth conductive feature comprise a same material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, hereinafter Hsieh).
Regarding claim 10, Hsieh discloses a method for forming a connecting structure, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Hsieh’s Fig. 18, annotated. 
102 in Fig. 18) comprising a first conductive feature (334_left) and a second conductive feature (334_right) separated from each other, and a dielectric structure (248,249) over the first conductive feature (334_left) and the second conductive feature (334_right), …
forming a first opening (1868 described in Col. 21, lines 9-15 as similar in Fig. 11-12) and a second opening (1968) in the dielectric structure (248,249), wherein the first conductive feature (334_left) is exposed through a bottom of the first opening (bottom of 1868), and the second conductive feature (334_right) is exposed through a bottom of the second opening (bottom of 1968); 
using an etchant to remove a portion (wet etching to remove a portion of 334 to form concave top surface 334c described in Col. 21, lines 1-5) of the first conductive feature (334_left) to form a first recess (334c_left) coupled to the first opening (1868), and to remove a portion of the second conductive feature to form a second recess (334c_right) coupled to the second opening (1968), wherein a depth of the first recess (depth of 334c_left) and a depth of the second recess (depth of 334c_right) is similar; and 
forming a third conductive feature (250_left in Fig. 19) in the first opening (1868) and the first recess (334c_left), and a fourth conductive feature (250_right) in the second opening (1968) and the second recess (334c_right).  
Hsieh does not expressly discloses wherein a width of the second conductive feature (width of 334_right) is greater than a width of the first conductive feature (width of 334_left);
Hsieh discloses the conductive regions 334 may each have an average horizontal dimension width, in a range from about 15 nm to about 25 nm described in Col. 9, lines 50-52. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make one conductive region 334 larger than another one for different size contact regions in a device. 
Regarding claim 11, modified Hsieh discloses the method of claim 10, 
wherein the first conductive feature (334_left) and the second conductive feature (334_right) comprise a same metal material (334), and the third conductive feature (250_left) and the fourth conductive feature (250_right) comprise a same metal material (250).  
Regarding claim 13, modified Hsieh discloses the method of claim 10, 
wherein the etchant comprises ozone (O3), ammonium hydroxide-hydrogen peroxide mixture (APM), ammonium hydroxide/ozone/DI water mixture (AOM), organic oxidizer or a combination thereof (the etching conductive regions 232(334) process includes treating the plasma treated structure in a solution of deionized water and ozone (DI-O3) described in Col., line 45-48).  
Regarding claim 15, modified Hsieh discloses the method of claim 10, 
wherein a depth of the first opening (depth of 1868) and a depth of the second opening (depth of 1968) are substantially the same, the depth of the first opening (depth of 1868) is greater than the depth of the first recess (depth of 334c_left), and the depth of the second opening (depth of 1968) is greater than the depth of the second recess (depth of 334c_right).  
Regarding claim 16, modified Hsieh discloses the method of claim 10, 
further comprising performing a dry-etching operation (a dry etching process described in Col. 21, lines 12-14) to form the first opening (1868) and the second opening (1968) in the dielectric structure (248,249).  
Regarding claim 17, Hsieh discloses a method for forming a connecting structure, comprising: 
receiving a substrate (102 in Fig. 18) comprising a first device (finFET_left), a second device (finFET_right), a first conductive feature (334_left) coupled to the first device and a second conductive feature (334_right) coupled to the second device, and a dielectric structure (248,249) over the first device (finFET_left), the second device (finFET_right), the first conductive feature (334_left) and the second conductive feature (334_right), …
performing a dry-etching operation (a dry etching process described in Col. 21, lines 12-14) to form a first opening (1868 described in Col. 21, lines 9-15 as similar in Fig. 11-12) and a second opening (1968) in the dielectric structure (248,249), wherein the first opening (1868) exposes a portion of the first conductive feature (a portion of 334_left), and the second opening (1968) exposes a portion of the second conductive feature (334_right); 
performing a wet-etching operation (wet etching to remove a portion of 334 to form concave top surface 334c described in Col. 21, lines 1-5) to form a first recess (334c_left) at a bottom of the first opening and a second recess (334c_right) at a bottom of the second opening (1968), wherein a depth of the first recess (depth of 334c_left) and a depth of the second recess (depth of 334c_right) is similar; and 
334c_left), the second recess (334c_right), the first opening (1868) and the second opening (1968) with a conductive material (250 in Fig. 19).  
Hsieh does not expressly discloses wherein a width of the second conductive feature (width of 334_right) is greater than a width of the first conductive feature (width of 334_left);
However, Hsieh discloses the conductive regions 334 may each have an average horizontal dimension width, in a range from about 15 nm to about 25 nm described in Col. 9, lines 50-52. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make one conductive region 334 larger than another one for different size contact regions in a device. 
Regarding claim 18, modified Hsieh discloses the method of claim 17, 
wherein the dry-etching operation comprises using a fluorine-containing plasma (RIE include fluorine described in Col. 14, lines 13-14).  
Regarding claim 19, modified Hsieh discloses the method of claim 17, 
wherein the wet-etching operation comprises ozone (O3), ammonium hydroxide-hydrogen peroxide mixture (APM), ammonium hydroxide/ozone/DI water mixture (AOM), organic oxidizer or a combination thereof (the etching conductive regions 232(334) process includes treating the plasma treated structure in a solution of deionized water and ozone (DI-O3) described in Col., line 45-48).  
Regarding claim 20, modified Hsieh discloses the method of claim 17,
finFET_left) comprises a first source/drain structure (207_left in Fig. 18), the second device (finFET_right) comprises a second source/drain structure (207_right), the first conductive feature (334_left) is coupled to the first source/drain structure (207_left), and the second conductive feature  (334_right) is coupled to the second source/drain structure (207_right).
Regarding claim 21, modified Hsieh discloses the method of claim 17,
wherein the first conductive feature (334_left) and the second conductive feature (334_right) comprise a same metal material (334), and wherein the conductive material (250) includes a third conductive feature (250_left) and a fourth conductive feature (250_right), the third conductive feature (250_left) and the fourth conductive feature (250_right) comprise a same material (250).  

Claims 14  are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, hereinafter Hsieh) in view of Suketu A. Parikh et al., (US 2003/0194872 A1, hereinafter Parikh).
Regarding claim 14, modified Hsieh discloses the method of claim 10, 
wherein a width of the first opening (width of 1868) and a width of the second opening (width of 1968) are substantially the same (in Fig. 18), 
modified Hsieh does not expressly disclose a width of the first recess (width of 334c_left) is greater than the width of the first opening (width of 1868), and a width of the second recess (width of 334c_right) is greater than the width of the second opening (width of 1968). 
Parikh discloses a metal feature 52 incudes a cavity with undercuts 64 in Fig. 7. The width of the cavity is greater than a width of an opening 62.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Parikn’s Fig. 7, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a width of the Hsieh’s first and second recesses are greater than a width of the first and second openings respectively according to Parikh teaching to make reliable interconnect. 
Allowable Subject Matter
Claims 12  and 22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 10 or base claim 17,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach 
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 17, “wherein the first conductive feature has a first metal grain size, the second conductive feature has a second metal grain size, and the second metal grain size is greater than the first metal grain size” as recited in claim 22, in combination with the remaining features of base claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898